DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 8 are objected to because of the following informalities: 
Claim 8 appears to be mislabeled as claim 9.  For examination purposes the first instance of claim 9 will be interpreted as claim 8.  Appropriate correction is required.
Claim 19 is labeled as currently amended.  However, there are no markings in the claim to determine the amendments.  Therefore, the correct status of the claim is not clear but will be interpreted as an original claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said composite image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 4 but claim 4 does not recite a composite image.  Claims 5 and 6 recite a composite image.  For examination purposes, claim 7 will be interpreted as depending from claim 6.
Claim 12 recites “for example” which renders the claim indefinite since this term leads to confusion over the intended scope of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,596,393 to Stanescu et al. (hereinafter Stanescu).
Regarding independent claim 1, Stanescu discloses a magnetic resonance imaging (MRI) method (method for generating MR images, at least col. 1, ll. 9-11) comprising:
obtaining a first MRI image of an object in an imaging region based on a Bo imaging field (at least Figs. 8A-8E, steps 106, 206, 306, 406, 506, MRI imaging is performed to verify and adjust patient setup to match treatment plan setup, and description thereof);
rotating the Bo field to change the orientation of the Bo imaging field with respect to the object (at least Figs. 8A-8E, steps 110, 208, 310, 408-410, 510, MRI imaging is performed to track organ motion, and description of Figs. thereof);

determining an orientation of a structure within the object based on the orientations of the Bo imaging field with respect to the object (at least Figs. 8A-8E, steps 110, 208, 310, 408-410, 510, MRI imaging is performed to track organ motion which results in the determination of the orientation of a structure, and description of Figs. thereof).
Stanescu fails to disclose that the determination of the orientation of the structure is based also on the image intensity associated with the structure in the first MRI image, and the second MRI image.
However, Stanescu discloses a method for operating the system for combined imaging in Region 1 and Region 2.  Region 1 may be used for organ motion tracking during radiation delivery and Region 2 may be used for the verification of the patient's pre-treatment setup (at col. 23, ll. 23-28).  Stanescu further discloses performing additional MR imaging for post treatment assessment after radiation treatment and that the post-treatment assessment may include various types of information such as but not limited to patient setup, tumor/tissue response, and the like (at col. 21, ll. 31-36).  
Therefore, in order to determine if the treatment was performed in the correct place, it would be obvious to one of ordinary skill in the art to determine the image intensity associated with the first image and the second image.  That is, Stanescu at least suggests the determination of the orientation of the structure is based also on the image intensity 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanescu so that the determination of an orientation of a structure is based also on the image intensity associated with the structure in the first MRI image, and the second MRI image.  This would have been done to determine whether the treatment was effective and targeted the correct areas, as taught by Stanescu at least at col. 22, ll. 9-14.
Independent claim 17, recites similar features as those of independent claim 1 and thus such features are rejected on similar grounds as those of independent claim 1.  In addition, Stanescu discloses an imaging apparatus (Fig. 10, system 600, at least col. 23, ll. 47-51) comprising a rotatable magnet assembly (rotatable magnetic components 628), that provides a rotatable Bo imaging field (imaging field is rotatable), and a controller configured to control the imaging apparatus (at least processing unit 604 and other components of device, at least col. 24, ll. 4-25). 
Independent claim 18, recites similar features as those of independent claim 1 and thus such features are rejected on similar grounds as those of independent claim 1.  In addition, Stanescu discloses a non-transitory computer-readable media comprising program instructions configured to program a programmable processor of magnetic resonance imaging apparatus (the medium may be provided in various forms, some of which are non-transitory in nature, at least col. 32, ll. 59-60).
o imaging field associated with the images (discussed above with respect to independent claim 1).
Regarding claim 4, Stanescu discloses obtaining an orientation of the Bo imaging field, and storing an association between each image and the orientation of the Bo imaging field when that image was acquired (Fig. 10, device 600 includes memory unit 618 and databases 626 which store image data, col. 24, ll. 4-10 and 62 -  col. 25, ll. 6).
Regarding claim 5, Stanescu discloses obtaining a composite image based on at least the first MRI image, and the second MRI image, and the stored associations (the post-assessment data is based on the image data and treatment data, i.e., composite image is based on first and second MRI images, col. 25, ll. 39-48).
 Regarding claim 6, Stanescu discloses wherein the composite image comprises: a plurality of voxels, each associated with a volume element of the object, and each voxel comprises an indication of the orientation of a structure which occupies said volume element (the image data comprises voxels, see at least Figs. 2A-2C and col. 10, ll. 58 – col. 11, ll. 23).
Regarding claim 7, Stanescu fails to disclose combining said composite image with a structural image of the object for display to a user.  However, Stanescu discloses a database including image data and treatment data and performing a post-treatment process and a display to display the images (at col. 25, ll. 39-48).  Therefore, Stanescu suggests combining the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanescu to combine said composite image with a structural image of the object for display to a user.  This would have been done to determine the effectiveness of the treatment on a determined region. 
Regarding claim 8, Stanescu discloses wherein changing the orientation of the Bo imaging field with respect to the object comprises selecting an orientation based on the image intensity associated with the structure in at least one preceding image (the imaging is performed to track target/organ motion during treatment, at least col. 16, ll. 4-7).
Regarding claim 9, Stanescu discloses selecting an orientation to increase the transverse relaxation time T2 of the MRI signal provided by the structure, based on anatomical data and/or a priori knowledge of an approximate orientation of the structure (magnets are moved to track organ motion, during treatment, at least col. 16, ll. 4-7).
Regarding claim 10, Stanescu discloses wherein the structure within the object comprises a structure for which the signal intensity is dependent upon its orientation with respect to the Bo imaging field, in which the transverse relaxation time is dependent upon the orientation of the structure with respect to the Bo imaging field (each organ will have a different intensity based on its orientation and the transverse relaxation is dependent on the orientation of the organ, col. 15, ll. 12-14 and col. 16,ll. 7-10).
Regarding claim 11, Stanescu fails to disclose wherein the orientation of the Bo imaging field is determined based on a sensor signal obtained from sensing a rotational orientation of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanescu to determine the orientation of the Bo imaging field based on a sensor signal obtained from sensing a rotational orientation of the magnet assemblies, as suggested by Stanescu. This would have been done to determine the effectiveness of the treatment on a determined region.  
Regarding claim 12, Stanescu discloses wherein the orientation of the Bo imaging field is determined based on one of: (a) magnetically sensing the Bo imaging field and (b) based on the MRI images, for example in which the MRI images comprise image landmarks associated with at least one marker coupled to the object in the imaging region, and the orientation of the Bo imaging field is determined based on the landmarks (the magnets are oriented based on markers).
Regarding claim 13, Stanescu discloses wherein the imaging region lies between two magnet assemblies arranged to provide the Bo imaging field in the imaging region transverse to the direction of separation of the magnet assemblies (at least Figs. 7A-7C and col. 15, ll. 28-67 and col. 16, ll. 1-10).

Regarding claim 15, Stanescu fails to disclose wherein at least one of the MRI images is obtained using an imaging sequence which is configured to be more sensitive to T2 contrast than to T1 contrast in human or animal tissue.  However, the use of T1 or T2 contrast for imaging based on the scanned organ is very well know and commonly used in the art.  For example, certain organs will have a better resolution based on either T1 or T2.    
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanescu so that at least one of the MRI images is obtained using an imaging sequence which is configured to be more sensitive to T2 contrast than to T1 contrast in human or animal tissue.  This would have been done to obtain the best resolution of the organ or tissue of interest. 
Regarding claim 16, Stanescu discloses wherein the orientation of the imaging field is selected based on the orientation of at least one structure in the object (the treatment, e.g., radiation, is based on the position of the tissue or organ of interest and the imaging field is based on such orientation).
Regarding claim 19, Stanescu discloses at least two magnet assemblies separated by an imaging region and arranged to provide the Bo imaging field in the imaging region transverse to the direction of separation of the magnet assemblies (at least Figs. 7A-7C and col. 15, ll. 28-67, col. 16, ll. 1-10 and col. 28, ll. 4-11); and a gradient winding configured to provide imaging .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stanescu in view of US 2008/0116889 to Hu et al. (hereinafter Hu).
Regarding claim 2, Stanescu fails to disclose estimating a relationship between the orientation of the Bo imaging field and the image intensity associated with the structure, wherein the relationship is estimated based on a model of magic angle effect.  
In the same field of endeavor, Hu discloses that it is well known that the susceptibility broadening and other inhomogeneous broadening mechanisms can be eliminated by magic angle spinning where the sample is rotated about an axis with respect to the static magnetic field (par. 0012, 0096, and 0098).  That is, Hu discloses estimating a relationship between the orientation of the Bo imaging field and the image intensity associated with the structure, wherein the relationship is estimated based on a model of magic angle effect.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanescu to estimate a relationship between the orientation of the Bo imaging field and the image intensity associated with the structure, wherein the relationship is estimated based on a model of magic angle effect, as taught by Hu.  This would have been done to enhance the MRI as taught by Hu at least at para. 0119.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.